DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/043,747 has claims 1-2, 4-8, 10, 13-17, 19-23, and 25 pending.  
Claims 3, 9, 11-12, 18, and 24 have been cancelled. 

Priority
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is July 24, 2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Examiner has considered the cancellation of the claims and listed.
Claim(s) 1-2, 4, 6, 8, 10, 13, 15, 17, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardi et al. (Pub. No. US2011/0161957 published on June 30, 2011; hereinafter Bernardi) in view of Calder et al. (Pub. No. US2013/0179574; hereinafter Calder) in view of Beveridge et al. (Pub. No. US2016/0139948; hereinafter Beveridge) in view of Bhandari et al. (Pub. No. US2019/0213027 filed on March 5, 2018; hereinafter Bhandari).
Regarding claims 1, 10, and 19, Bernardi disclose the following: 
(Currently Amended) A method comprising: 
provisioning a plurality of first virtual machines; 
(Bernardi teaches provisioning a plurality of first virtual machines [0003, 0076], e.g. “fitting VMs into the minimum required number of currently running hosts” [0076])
provisioning a plurality of second virtual machines, 
(Bernardi teaches provisioning a plurality of second virtual machines [0083], e.g. “if there is a host remaining in the list obtained at 906, connection broker takes the VM with the greatest load of the VMs of the smallest number of VMs with a load, which if removed from the host, would bring the host's load below MT as determined in 904, and determines whether adding this VM to the currently selected host would cause this host's load to exceed PT 910. If it would not, the VM is added to this host at 912, and process 910 is repeated with the VM with the next highest load” [0083])
receiving, by a computing device and from a user device, a connection request to access a service session associated with the catalog; 
(Bernardi teaches receiving, by a computing device and from a user device, a connection request, e.g. “connection broker, in response to receiving a connection request from a client, such as client 212 of FIG. 2, determines whether a VM of the server farm is running” [0056], to access a service session – known as “an incoming remote presentation session” [0055] – associated with the catalog or “database” [0045], the data being represented as a “list” [0056])
sending, to the determined second virtual machine, an instruction to host the service session. 2 Application No. 16/043,747 Docket No.: 007737.00920\US Amendment dated August 4, 2021 After Final Office Action of March 4, 2021, and Advisory Action of April 16, 2021  
Bernardi teaches sending, to the determined second virtual machine, an instruction to host the service session, e.g. “Connection broker then traverses this list, by taking the host at the front of the list (the one with the highest load) 320, and determining if any VM of this host can accept the load of the incoming connection 322. If one such VM can, connection broker wakes up the VM and assigns the connection to this VM 324…” [0060])

However, Bernardi does not disclose the following:
(1) 	determining a base load of a catalog of virtual machines configured to host service sessions; 
(2)	determining a peak load of the catalog; 
(3)	provisioning, for the catalog and based on the base load, a plurality of first virtual machines; 
(4)	provisioning, for the catalog and based on the peak load, a plurality of second virtual machines, 
Nonetheless, this feature would have been made obvious, as evidenced by Calder.
(1) (Calder teaches determining a base/average load [0029] of a catalog of virtual machines, e.g. a grouping [0021] or pool [0020-0023], configured to host service sessions [0013, 0041 e.g. “submit a job or computing task to a computing service and have the task performed on a group of computers that the user has no direct knowledge of” [0013])
(2) (Calder teaches determining a “peak load” [0029] of the catalog, e.g. a grouping [0021] or pool [0020-0023]) 
(3) (Calder teaches provisioning or making available for use [0029], for the catalog [0020-0023] and based on the base/average load [0029], a plurality of first virtual machines [0029], e.g. “This allows the preemptible virtual machine to be used for its original purpose of providing additional dedicated resources when needed. Additionally or alternately, some increases in the load for dedicated machines will be due to scheduled requests for dedicated machines” [0029])
(4) (Calder teaches provisioning or making available for use [0029], for the catalog [0020-0023] and based on the peak load [0029], a plurality of second virtual machines, e.g. “When a user makes a request for additional dedicated virtual machines, the excess virtual machines can be used to fulfill the user's request” [0029])
The teachings of Calder suggest that sets of virtual machines of Bernardi can be configured based on base loads and peak loads of Calder.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bernardi with the teachings of Calder. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been as follows: “As the load of requests for dedicated virtual machines increases, preemptible jobs running on these excess virtual machines will be stopped as soon as is feasible (and possibly immediately). This allows the preemptible virtual machine to be used for its original purpose of providing additional dedicated resources when needed” [0029 – Calder].

However, Bernardi in view of Calder does not disclose the following:
wherein a capacity of each of the plurality of first virtual machines is larger than a capacity of each of the plurality of second virtual machines;
Nonetheless, this feature would have been made obvious, as evidenced by Beveridge.
(Beveridge teaches that a capacity of each of the plurality of first virtual machines is larger than a capacity of each of the plurality of second virtual machines [0021, 0076])
This teaching of Beveridge is applicable to virtual machines of Bernardi in view of Calder.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bernardi in view of Calder with the teachings of Beveridge. 

The motivation would have been as follows: “aspects of the disclosure map user context onto a resource consumption profile, in a way that improves or maintains a user experience inside boundaries defined by a business or other entity” [0021 – Beveridge].

However, Bernardi in view of Calder in view of Beveridge does not disclose the following:
(1) 	comparing a load of a plurality of service sessions hosted by the plurality of first virtual machines with a load threshold associated with the plurality of first virtual machines; 
(2)	based on determining that the load of the plurality of service sessions hosted by the plurality of first virtual machines satisfies the load threshold associated with the plurality of first virtual machines, determining a second virtual machine, of the plurality of second virtual machines, to host the service session; and 
Nonetheless, this feature would have been made obvious, as evidenced by Bhandari.
(1) (Bhandari teaches comparing a load of a plurality of service sessions hosted by the plurality of first “virtual machines” with a load threshold or “operational threshold” [0062] associated with the plurality of first virtual machines, e.g. “determine whether the number of the virtual machines 206 (or other computing resources) actively used exceeds an operational threshold” [0062])
(2) (Bhandari teaches, based on determining that the load of the plurality of service sessions hosted by the plurality of first virtual machines satisfies the load threshold associated with the plurality of first virtual machines [0062], determining an additional second virtual machine, of the plurality of second virtual machines, to host the service session [0063-0065], e.g. “if a number of users actively using virtual desktops exceeds the operational threshold, the management service 135 can power on additional virtual machines 206 to comply with the operational threshold” [0063]) 
Bhandari can be combined with prior art elements of Bernardi in view of Calder in view of Beveridge, in order to yield expected results.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bernardi in view of Calder in view of Beveridge with the teachings of Bhandari. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
The expected/predicted results would have been a compliance with an operational threshold of the virtual machines. “Thus, additional computing resources are not allocated unless required by the demand for the virtual machines 206” [0063 – Bhandari].
Regarding claim 2, Bernardi in view of Calder in view of Beveridge in view of Bhandari disclose the following: 
wherein the load of the plurality of service sessions hosted by the plurality of first virtual machines comprises a quantity of the plurality of service sessions hosted by the plurality of first virtual machines, and wherein the load threshold associated with the plurality of first virtual machines comprises a session count threshold associated with the plurality of first virtual machines.  
(Bhandari teaches that the load/workload of the plurality of service sessions [0033-0034] hosted by the plurality of first virtual machines comprises a quantity of the plurality of service sessions hosted by the plurality of first virtual machines, e.g. “a number of concurrent user sessions of virtual desktops on client devices 108” [0040], and wherein the load threshold associated with the plurality of first virtual machines comprises a session count threshold associated with the plurality of first virtual machines [0054, 0058], e.g. “the management service 135 can provide a threshold amount of computing resources above the computing resources identified in 406. For instance, assuming the prediction engine 155 estimates that 100 virtual desktop sessions will be required at a future time, and assuming an 
This prior art element of Bhandari can be combined with prior art elements of Bernardi in view of Calder in view of Beveridge, in order to yield a predictable result.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bernardi in view of Calder in view of Beveridge with the teachings of Bhandari. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results. 
The predictable result would have been an enhanced capability for usage analysis: “The usage analysis engine 150 can use the log-on and log-off requests, for example, to identify a number of concurrent users logged in (or using) a virtual machine 206 at a particular time in the past” [0046 – Bhandari].
Regarding claims 4, 13, and 20, Bernardi in view of Calder in view of Beveridge in view of Bhandari disclose the following: 
further comprising: 
receiving, by the computing device and from a second user device, a second connection request to access a second service session associated with the catalog; 
(Bernardi teaches receiving, by the computing device and from a second user device, a second connection request [0064] to access a second “disconnected” service session [0064] associated with the catalog/database [0045])
based on determining that a load of a second plurality of service sessions hosted by the plurality of first virtual machines does not satisfy the load threshold associated with the plurality of first virtual machines, determining a first virtual machine, of the plurality of first virtual machines, to host the second service session; and 
Bernardi teaches, based on determining that the a load of a second plurality of service sessions hosted by the plurality of first virtual machines does not satisfy the session count threshold associated with the plurality of first virtual machines [0064], determining a first virtual machine, of the plurality of first virtual machines, to host the second service session, e.g. “If it is saved, at 410 connection broker determines whether adding the load of this incoming connection would keep the load of the VM's host below its maximum allowed load.” [0064])
sending, to the first virtual machine, an instruction to host the second service session.
(Bernardi teaches sending, to the first virtual machine, an instruction to host the second service session, e.g. “If so, connection broker wakes up the VM 414, and assigns the connection to the VM” [0064])
Regarding claims 6 and 15, Bernardi in view of Calder in view of Beveridge in view of Bhandari disclose the following: 
wherein the determining the first virtual machine to host the second service session comprises: 
selecting, based on balancing loads of the plurality of first virtual machines, the first virtual machine to host the second service session.
(Bernardi teaches selecting, based on balancing loads of the plurality of first virtual machines [0064], the first virtual machine to host the second service session [0064]. 
Evidence of balancing loads of the plurality of first virtual machines is disclosed due to evidence of determining “whether adding the load of this incoming connection would keep the load of the VM's host below its maximum allowed load” [0064])
Regarding claims 8 and 17, Bernardi in view of Calder in view of Beveridge in view of Bhandari disclose the following: 
further comprising: 
receiving, by the computing device and from the user device, a connection termination request to terminate the service session associated with the catalog; 
Bernardi teaches receiving, by the computing device/host and from the client/user device, a logoff or connection termination request to terminate the service session [0067] associated with the catalog/database [0045], e.g. “connection broker determines that a client of a remote presentation session hosted by a VM of a host of the server farm has logged off” [0067])
terminating the service session associated with the catalog; 
(Bernardi teaches terminating the service session [0066] associated with the catalog/database [0045]. See evidence of terminated service session below: 
“a remote presentation session logs off a VM of the host” [0066])
based on terminating the service session associated with the catalog, determining whether a second virtual machine of the plurality of second virtual machines hosts no service sessions; and 
(Bernardi teaches, based on terminating, e.g. logging off from, the service session associated with the catalog [0067], determining whether a second virtual machine of the plurality of second virtual machines hosts no service sessions – see teachings for a drain mode [0043, 0067]. 
As cited by Bernardi: 
“A VM in drain state is one that will not accept a remote presentation session connection regardless of its load (as it is intended to rid the VM of all connections so that it can be put to sleep)” [0043])
based on determining that the second virtual machine of the plurality of second virtual machines hosts no service sessions, powering off the second virtual machine.
(Bernardi teaches, based on determining that the second virtual machine of the plurality of second virtual machines is in a drain state [0067] hosts no service sessions [0043], powering off, or disconnecting, the second virtual machine [0050, 0067], e.g. “If the VM is in drain mode, VM determines if all connections to the VM are disconnected 510
Regarding claim 23, Bernardi in view of Calder in view of Beveridge in view of Bhandari disclose the following: 
wherein the load threshold associated with the plurality of first virtual machines is determined based on the capacity of each of the plurality of first virtual machines.
(Bhandari teaches that the load threshold associated with the plurality of first virtual machines [0054, 0062], e.g. “the management service 135 can provide a threshold amount of computing resources above the computing resources identified” [0054] is determined based on the session capacity of each of the plurality of first virtual machines [0054, 0062-0067])
This teaching of Bhandari is applicable to the plurality of first virtual machines of Bernardi in view of Calder in view of Beveridge.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bernardi in view of Calder in view of Beveridge with the teachings of Bhandari. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “Thus, the management service 135 can allocate more resources on Sunday and Monday while conserving resources on other days of the week. The chart 1200 of FIG. 12, on the other hand, indicates that the second entity has minimal desktop usage on Friday to Sunday. Thus, the management service 135 can conserve resources on Friday to Sunday” [0067 – Bhandari].
Regarding claim 25, Bernardi in view of Calder in view of Beveridge in view of Bhandari disclose the following: 
further comprising:8 Application No. 16/043,747 Docket No.: 007737.00920\US Amendment dated August 4, 2021 
After Final Office Action of March 4, 2021, and Advisory Action of April 16, 2021monitoring usage of the catalog; and 
Bhandari teaches monitoring usage of the catalog [0029], e.g. “usage logs 139 having records of user interactions with a virtualized desktop served up by the computing systems 106 and/or the computing environment 103. User interactions can include, for example, log-on requests, log-off requests, particular actions performed in a virtualized desktop session, periods of activity or inactivity, as well as other interactions. Each interactions can be stored in the data store 130 in association with a timestamp describing the time the user interaction was performed” [0029])
applying a best fit curve to the usage to determine a modeled function, wherein the determining the base load of the catalog and the determining the peak load of the catalog are based on the modeled function. 9  
(Bhandari teaches applying a best fit curve to the usage [0047, 0067; FIGS. 6-12], the best fit depicting a curve of the days on which to allocate and/or conserve resources [0067; FIG. 12] after accessing “usage data from the usage log 138 corresponding to the pool of virtual machines” [0045]”, in order to determine a modeled function [0064-0067; FIGS. 6 through 12], e.g. a usage model [0047, 0067], wherein the determining the base/constant load [0017] of the catalog [0018] and the determining the peak load [0066-0067] of the catalog [0018], e.g. “a forecasted value of concurrent virtual desktop usage with an upper confidence bound of 5%, shown by line 1009, and a lower confidence bound of 5%” [0066], are based on the modeled function [0052, 0067; Claim 1 of Bhandari], e.g. “generate a predictive usage model that forecasts a usage of a plurality of virtual machines that provide virtual desktop sessions in the virtual desktop infrastructure environment; determine a number of the plurality of virtual machines that will be operating at a future time using the predictive usage model;” [Claim 1 of Bhandari])
These teachings of Bhandari suggest that a best fit curve can be applied to determine a modeled function in order to determine the base load and the peak load of the catalog of Bernardi in view of Calder in view of Beveridge.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bernardi in view of Calder in view of Beveridge with the teachings of Bhandari. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been as follows: “As can be appreciated, time series can be beneficial in forecasting virtual desktop usage and recognizing patterns in past virtual desktop usage” [0047 – Bhandari].
Claim(s) 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable Bernardi in view of Calder in view of Beveridge in view of Bhandari in view of Leung et al. (Pat. No. 10207184 filed on March 21, 2017; hereinafter Leung).
Regarding claims 5 and 14, Bernardi in view of Calder in view of Beveridge in view of Bhandari does not disclose the following: 
wherein the determining the first virtual machine to host the second service session is further based on determining that a quantity of concurrent logon service sessions associated with the plurality of first virtual machines does not satisfy a concurrent logon threshold.
Nonetheless, this would have been obvious as evidenced by Leung.
(Leung teaches that the determining the first virtual machine instance [Column 20, Lines 39-44] to host the second service session, e.g. a game session for a game service [Column 23, Lines 3-7] is further based on determining that a quantity of concurrent logon service sessions associated with the plurality of first virtual machines [Column 23, Lines 10-15] does not satisfy a concurrent logon threshold or “quorum” value to be reached [Column 23, Lines 5-10], e.g. “there are pre-warmed instances executing disposable tasks for the game, such that when the request is received one of the pre-warmed instances can be selected and cause to execute a normal task for the game as a new game server instance” [Column 23, Lines 10-15])
Leung is combined with the prior art elements of Bernardi in view of Calder in view of Beveridge in view of Bhandari.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bernardi in view of Calder in view of Beveridge in view of Bhandari with the teachings of Leung. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results. 
The predictable result would be that a system will be capable “to serve requests once a quorum is reached, among other such options” [Column 23, Lines 8-10 – Leung].
Claim(s) 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardi in view of Calder in view of Beveridge in view of Bhandari in view of Thayer et al. (Pub. No. US2018/0278675 filed on March 24, 2017; hereinafter Thayer).
Regarding claims 7 and 16, Bernardi in view of Calder in view of Beveridge in view of Bhandari does not disclose the following: 
further comprising: 
(1)	determining, based on the quantity of the plurality of service sessions hosted by the plurality of first virtual machines, the session count threshold associated with the plurality of first virtual machines, a quantity of a second plurality of service sessions hosted by the plurality of second virtual machines, and a second session count threshold associated with the plurality of second virtual machines, a remaining capacity of the catalog; and 
(2)	based on determining that the remaining capacity of the catalog does not satisfy a remaining capacity threshold, powering on an additional second virtual machine.
Nonetheless, this feature would have been made obvious, as evidenced by Thayer.
(1) (Thayer teaches determining, based on the quantity of the plurality of service sessions hosted by the plurality of first virtual machines [0048], the session count threshold or workload threshold for ongoing sessions [0067] associated with the plurality of first virtual machines [0081] or instances, e.g. “determining whether a workload of the single-tenant application is greater than a threshold…” [0067], a quantity of a second plurality of service sessions for requested sessions [0067] hosted by the plurality of second virtual machines [0072], a second session count threshold associated with the plurality of second virtual machines, e.g. “the threshold is a number of unused instances of the single-tenant application, for example, a threshold indicating that there should be at least one, at least five, or at least 20 instances of the single-tenant application ready for use” [0074], and a remaining capacity of the catalog, e.g. “an excess instance on hand may facilitate lower-latency responses to requests” [0074])
(2) (Thayer teaches, based on determining that the remaining capacity of the catalog does not satisfy a remaining capacity threshold [0086], powering on an additional second virtual machine instance, e.g. “the instance of the single-tenant application may be added before receiving the request to initiate a new session in block 82” [0086])
It would be beneficial to perform the determining and power-on techniques of Thayer in accordance with the various virtual machines of Bernardi in view of Calder in view of Beveridge in view of Bhandari.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bernardi in view of Calder in view of Beveridge in view of Bhandari with the teachings of Thayer. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
The improvement from this technique would have been to handle request for a session by initiating a new virtual machine based on a situation where “for example, upon determining that a number of Thayer].
Claim(s) 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bernardi in view of Calder in view of Beveridge in view of Bhandari in view of Cherkasova (Pub. No. US2017/0228676 filed on January 25, 2017, with priority to PCT/US2015/012713 filed on January 23, 2015; hereinafter Cherkasova).
Regarding claim 21, Bernardi in view of Calder in view of Beveridge in view of Bhandari does not disclose the following: 
wherein: 
each first virtual machine, of the plurality of first virtual machines, is provisioned with a first capacity that is larger than a second capacity; and 
(Cherkasova teaches that each first virtual machine, of the plurality of first virtual machines is provisioned, e.g. “provision … a second cluster with another platform configuration (e.g., a given number of large VM instances)” [0039], with a first capacity that is larger than a second capacity, e.g. either a medium virtual machine or large virtual machine [0012])
each second virtual machine, of the plurality of second virtual machines, is provisioned with the second capacity.  
 (Cherkasova teaches each second virtual machine, of the plurality of second virtual machines, is provisioned, e.g. “to provision a first duster with one platform configuration (e.g., a given number of small VM instances)” [0039], with the second capacity, e.g. “A small virtual machine has a processing capacity that is less than the processing capacity of a medium virtual machine” [0012])
These teachings of Cherkasova are applicable on the configured first and second virtual machines of Bernardi in view of Calder in view of Beveridge in view of Bhandari.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bernardi in view of Calder in view of Beveridge in view of Bhandari with the teachings of Cherkasova. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation.
There would have been two motivations for using these provisioning steps, as follows: 
1) “Virtual machines can be offered according to different sizes, such as small, medium, and large” [0012 – Cherkasova].
2) “the cloud infrastructure system 104 provisions VMs according to the heterogeneous platform configuration selected by the heterogeneous platform configuration selection” [0039 – Cherkasova].
Regarding claim 22, Bernardi in view of Calder in view of Beveridge in view of Bhandari in view of Cherkasova disclose the following: 
wherein the first capacity comprises a first hardware specification, of a virtual machine, including one or more of a Central Processing Unit (CPU) capacity, a Random Access Memory (RAM) size, or a storage size, and wherein the second capacity comprises a second hardware specification, of a virtual machine, including one or more of a CPU capacity, a RAM size, or a storage size.
(Bhandari teaches that the first capacity comprises a first hardware specification, of a virtual machine, including one or more of a Central Processing Unit (CPU) capacity, e.g. “the amount of processing” [0033], or a storage size, e.g. “a central processing unit (CPU) resource, a graphics processing unit (GPU) resource, and an amount of memory” [Claim 4 of Bhandari], and wherein the second capacity comprises a second hardware specification, of a virtual machine, including one or more of a CPU capacity [0033; Claim 4 of Bhandari] or a storage size [Claim 4 of Bhandari])
One of ordinary skill in the art would see the benefit of applying the teachings of Bhandari on the virtual machines of Bernardi in view of Calder in view of Beveridge.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Bernardi in view of Calder in view of Beveridge with the teachings of Bhandari. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G. Teaching, Suggestion, and Motivation.
The motivation would have been to ensure “tasks to be processed to provide employees of an enterprise with remote desktop sessions or other virtualized computing sessions” [0033 – Bhandari].

Response to Arguments
 Applicant’s arguments/remarks, see “REMARKS”, filed January 14, 2022, with respect to claims 1-2, 4-8, 10, 13-17, 19-22, and 24-25 have been respectfully considered. However, they are not persuasive. 
With respect to Applicant’s remarks, the rejection under 35 U.S.C. 112 has been withdrawn, as claim 24 is now cancelled. 
With respect to Applicant’s remarks, the rejection under 35 U.S.C. 103 is a subject for one of Applicant’s arguments. 
Applicant argues that Beveridge does not teach “provisioning ... based on the base load, a plurality of first virtual machines; provisioning ... based on the peak load, a plurality of second virtual machines,
Even the background activities in Beveridge may correspond to the claimed base load (which Applicant does not concede), Beveridge would allocate less priority and fewer shares to the VMs handling the background activities. This is in contrast with the claimed features “wherein a capacity of each of the plurality of first virtual machines is larger than a capacity of each of the plurality of second virtual machines,” as recited in claim 1 – see ”REMARKS”, Page 10, Last 8 Lines.
However, Examiner respectfully disagrees. 

	Prior art of Calder et al. (Pub. No. US2013/0179574; hereinafter Calder) was applied in a 103 rejection – see section titled “Claim Rejections - 35 USC § 103” – with Calder teaching the steps of “provisioning ... based on the base load, a plurality of first virtual machines; provisioning ... based on the peak load, a plurality of second virtual machines”. 
	Given the broadest, reasonable interpretation, the provisioning steps are interpreted as follows: 
provisioning a first set of virtual machines, for a first arbitrary load known as a base load
provisioning a second set of virtual machines, for a second arbitrary load known as a peak load
The base load has no distinctive property. 
The peak load has no distinctive property either. 
The base load, relative to the peak load, is only different from it. But both of the loads have no distinctive property.
With respect to this claimed subject matter, the teachings of Calder pertain to peak load [0029] and an average load [0029]. A first set of virtual machines is provisioned/assigned [0021-0022] for a base/average load [0029]. A second set of virtual machines is provisioned/assigned [0021] for a peak load [0029], e.g. “As a result, a computing environment with sufficient resources to handle a peak load situation will often have excess resources available during other times. These excess resources provide a resource cushion. When a user makes a request for additional dedicated virtual machines, the excess virtual machines can be used to fulfill the user's request. When the cloud computing environment has a load that is less than the peak load for dedicated machines, one or more virtual machines will be free...As the load of requests for dedicated virtual machines increases, preemptible jobs running on 
In combination with Calder, additional teachings of Beveridge are provided to make the claimed feature of Applicant obvious under 35 U.S.C. 103 with a prima facie case of obviousness using the following rationale: 
Rationale G. Teaching, Suggestion, Motivation – see MPEP 2143, Section I, see rationale (G)
With consideration of the previous base load and previous teachings of Beveridge provide relevant citations of two types of virtual machines, but in a manner different from stated “REMARKS”. 
Given the broadest, reasonable interpretation of the wherein clause, interpretation is as follows: 
a capacity is a resource capacity or amount of resources which are allocated/assigned to a virtual machine
an amount of resources allocated to a first virtual machine is different from an amount of resources allocated to a second virtual machine 
Prior art of Beveridge present a new capability for virtual machines (VMs) that dynamically allows the VMs to be boosted or unboosted, based on conditions of user, and machine activity change – see FIG. 4 below from: 

    PNG
    media_image1.png
    355
    464
    media_image1.png
    Greyscale

Beveridge provides a system with methods that is “improving user experience and business value by modifying an allocation of resources to virtual machines (VMs) based upon factors such as user activity, machine activity, and application activity. In some examples, the operations of some VMs are prioritized over others and given more resources” [0021]. 
This means that boosted VMs of higher priority are equivalent to VMs a first set or base load that have more resources [0021-0022], e.g. “As applications, user, and machine activity change, the allocation of resources to the VM running the application are boosted or increased…” [0021] and “boosting resources involves increasing the shares allotted to a VM by a factor of ten…In that example, a boosted share allocation is 10,000 shares” [0022].
Furthermore, unboosted idle VMs of lower priority are equivalent to VMs of a second set or peak load [0021-0022], e.g. “… unboosted or decreased” [0021] and “while unboosting resources involves decreasing the shares allotted to the VM by ten … while an unboosted share allocation is 100 shares” [0022].
The capacity is categorized so that boosted VM are equivalent to VMs which transitioned from the second set to the first set [0021].
And vice versa, unboosted VMs with reduced capacity are equivalent to VMs which transitioned from the first set to the second set, e.g. “… normalized dynamically by returning to an initial allocated amount” [0021]. 
The teachings of Beveridge as applied in the 103 rejections – see section titled “Claim Rejections - 35 USC § 103” – recite a feature wherein a capacity, e.g. a resource amount, of each of the plurality of first virtual machines is larger [0021, 0069], e.g. “Tests where only boost activity is active apply a resource elevation to whitelisted applications” [0069], than a capacity of each of the plurality of second virtual machines or idling VMs [0021, 0071, 0076], e.g. “Idling VMs 106 that may be exerting , may be allocated less priority and consequently fewer shares” [0076].
These teachings of Beveridge are combinable to those of Calder, as they suggest that first VMs for a base load of Beveridge can have the larger capacity of Calder and the second VMs for a peak load of Beveridge. 
One of ordinary skill in the art would be motivated to use these teachings in order to improve the system of Calder and provide impactful results to performance of categorized VMs within the computing environment. 
The following improvement can be expected: “improves or maintains a user experience inside boundaries defined by a business or other entity” [0021 – Beveridge].
The following impactful results would be provided: “a clear pattern emerges showing increasingly dramatic benefits to execution times as the density of VMs 106 goes up. At about 65 VMs 106 per host computing device 102, the management server 100 is running at roughly 80% CPU utilization, and showing approximately 25% boost in execution times across all the operations. At 90% load levels, or 90 VMs, there is an even more dramatic impact with the disclosed method protecting execution by 30 to 45%, with enhanced execution improvements of 60 to 70% at the highest level of CPU pressure.” [0073 – Beveridge].
With the sum of the evidence presented for Beveridge, the rejection of the independent claims are justified and the claimed limitations of these “REMARKS” remain rejected by Bernardi et al. (Pub. No. US2011/0161957 published on June 30, 2011; hereinafter Bernardi) in view of Calder et al. (Pub. No. US2013/0179574; hereinafter Calder) in view of Beveridge et al. (Pub. No. US2016/0139948; hereinafter Beveridge) in view of Bhandari et al. (Pub. No. US2019/0213027 filed on March 5, 2018; hereinafter Bhandari).
Dependent claims are also rejected with prior art of record, as well as new combinations.
Examiner therefore maintains rejection of the claims as unpatentable over 35 U.S.C. 103.  
Examiner recommends that Applicant amend the claims to overcome the current rejections set forth, as well as all prior art of record. 

Conclusion  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLES R KEPNANG whose telephone number is (571)270-7417.  The examiner can normally be reached on Mon thru Fri (8:00 AM to 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        January 26, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199